Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 1 of 10



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

 RENZO BARBERI ,

               P laint iff,

               vs.

 BAM FOOD SERVICE, LLC, a Florida
 Limited     Liability   Company      d/b/a
 WINGSTOP and NEW GALA BUILDING,
 LLC, a Florida Limited Liability Company,

           Defendant s.
 _______________________________/

                                      COMPLAINT

 P laint iff RENZO BARBE RI (hereinaft er “P laint iff”), t hrough t he under signed
 counsel, hereby files t his co mplaint and sues BAM FOOD SERVICE, LLC d/b/a
 WING STOP (“BFS”), and NEW GALA BUILDING, LLC, ( “NGB”) ( hereinaft er,
 co llect ively referred t o as “Defendant s”), for declarat ory and injunct ive relief;
 for discr iminat io n based on disabilit y; and for t he result ant at torney's fees,
 expenses, and cost s ( including, but not limit ed t o, court cost s and expert fees),
 pursua nt to 42 U.S.C. §12181 et. seq., ("AMERI CANS WITH DISABILITIES
 ACT OF 1990," or "ADA") and alleges:


 JURIS DICTION
 1.     This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
 28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
 §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
 wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE

                                              1
Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 2 of 10



 2.       The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in MI AMI-
 DADE Count y, Flor ida. Pur suant t o 28 U.S.C. §1391(B) and rule 3.1 of Loca l
 Rules o f t he Unit ed St at es Dist r ict Court for t he Sout her n Dist r ict of Flor ida,
 t his is t he designat ed court for t his suit .


 PARTIES
 3.      P laint iff, RENZO BARBERI , is a resident of t he St at e of Flor ida. At t he
 t ime o f P laint iff’s visit t o Wing Stop (“Subject Facility”), P laint iff suffer ed fro m a
 “qualified disabilit y” under t he ADA, and requir ed t he use of a wheelchair for
 mo bilit y. Specifica lly, P laint iff suffer s fr om par aplegia due t o a sever ed T4 and
 T5, and is t herefore confined t o his wheelchair. The P la int iff perso nally vis it ed
 Wing Stop, but was denied full and equal access, and full and equal enjo yment o f
 t he facilit ies, ser vices, good s, and amenit ies wit hin Wing Stop, which is t he
 subject of t his lawsuit . The Subject Facilit y is a rest aurant and P laint iff want ed
 to purchase food, but was unable to due to t he discr iminat ory barr ier s
 enumerat ed in P aragraph 15 of t his Co mplaint .


 4.      In t he alt er nat ive, P laint iff, RENZO BARBE RI , is an advocat e of t he
 r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for t he purpose of
 assert ing his civil r ight s and monit or ing, ensur ing and det er mining whet her
 places o f public acco mmodat ion are in co mpliance wit h t he ADA.


 5.      Defendant s, BFS and NGB are aut hor ized to conduct business and are in
 fact conduct ing business wit hin t he St at e of Flor ida. The Subject Facilit y is
 lo cat ed at 1452 N.E. 163rd. Street, N. Miami Bch., FL 33162. Upon infor mat io n and
 belief, BFS is t he lessee and/o r operator of t he Real Propert y and t herefore held
 account able o f t he vio lat io ns o f t he ADA in t he Subject Facilit y which is t he
 mat t er of t his suit . Upon in for mat io n and belief, NGB is t he owner and lessor o f
 t he Real Propert y wher e t he Subject Facilit y is lo cat ed and t her efore held
 account able for t he vio lat io ns o f t he ADA in t he Subject Facilit y which is t he
 mat t er of t his suit .

                                                    2
Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 3 of 10



 CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
 6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agra phs 1
 t hrough 5 of t his co mpla int , as are furt her expla ined herein.


 7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
 ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
 and a half year s fro m enact ment of t h e st at ut e to implement it s requirement s.
 The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
 1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.     As st at ed in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 amo ng ot her t hings, t hat :

        i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
          disabilit y, and t his number shall increase as t he populat io n cont inues t o
          grow and age;

        ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
          wit h disabilit ies and, despit e so me improvement s, such for ms o f
          discr iminat io n against disabled individuals cont inue t o be a pervasive
          social pro blem, requir ing ser ious at t ent ion;

        iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
          areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
          co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
          and access t o public ser vices and public facilit ies;

        iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
          discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
          discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
          co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
          facilit ies and pract ices; exclusio nar y qualificat ion st andards and
          cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
          benefit s, or ot her opport unit ies; and,

        v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
          prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
          an equal basis and t o pursue t hose opport unit ies for which t his count r y
          is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in

                                                3
Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 4 of 10



              unnecessar y expenses result ing fro m dependency and non -product ivit y.

 9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
 t hat t he purpose o f t he ADA was t o:

          i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
            of discr iminat io n against individuals wit h disabilit ies;

          ii. provide clear, st rong, consist ent , enforceable st andards addressing
            discr iminat io n against individuals wit h disabilit ies; and,

          iii. invoke t he sweep of cong ressio nal aut horit y, including t he power to
            enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
            address t he ma jor areas of discr iminat ion faced on a daily basis by
            people wit h disabilit ies.

 10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CF R §36.104, T it le III, no
 individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
 to    t he    full   and    equal    enjo yment     of t he   goods,    services,     facilit ies,   or
 acco mmo dat ions o f any pla ce of public acco mmodat ion by any per son who
 owns, leases (or leases t o), or operat es a p lace o f public acco mmo dat ion. Wing
 Stop is a place of public acco mmodat ion by t he fact it is an est ablishment t hat
 provides goods/ser vices to t he general public, and t her efore, must comply wit h
 t he ADA. The Subject Facilit y is open to t he public, it s operat io ns affect
 co mmerce, and it is a rest aurant . See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R.
 36.104. Therefore, t he Subject Facilit y is a public acco mmodat io n t hat must
 co mply wit h t he ADA.


 11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
 t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
 full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
 and/or accommodat io ns at Wing Stop locat ed at 1452 N.E. 163rd. Street, N. Miami Bch.,
 FL 33162, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et . seq.; and
 by     fa iling      to    remo ve    ar chit ect ural   barr iers   pur suant   to     42    U.S.C.
 §12182( b)(2)( A)( iv).



                                                     4
Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 5 of 10



 12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
 and equal access t o t he facilit y and t herefore suffered an injur y in fact .


 13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
 enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
 mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
 in an area fre quent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
 ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
 fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
 disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
 cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
 barr iers, which ar e in vio lat io n o f t he ADA.


 14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
 Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
 Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
 guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
 vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
 $110,000 for any subsequent vio lat io n.


 15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

 C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

 fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

 knowledge of:

           a) The parking facilities adjacent to and behind the restaurant do not provide a

               compliant accessible parking space. 2010 ADA Standards 502.1

           b) The parking facility does not have the minimum number of accessible parking

               spaces required. 2010 ADA Standards 208.2



                                               5
Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 6 of 10



          c) The parking facility has six (6) marked standard spaces in the south lot and two

             (2) marked standard spaces in the east lot. There are zero (0) compliant accessible

             parking spaces. One (1) compliant accessible parking space with adjacent access

             aisle is required. 2010 ADA Standards 208.2

          d) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2010 ADA Standards 216.5

          e) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicle for

             accessible persons requiring mobility devices. 2010 ADA Standards 502.2, 502.4

          f) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facilities. Accessible routes must connect

             parking spaces to accessible entrances. In parking facilities where the accessible

             route must cross vehicular traffic lanes, marked crossings enhance pedestrian

             safety, particularly for people using wheelchairs and other mobility aids. 2010

             ADA Standards 502.3

          g) Existing facility does not provide a compliant accessible route to the main

             restaurant entrance from any site arrival point. 2010 ADA Standards 206.2, 208,

             401.1

          h) There is a non-compliant ramp connecting the parking lot to the end of the

             building walkway. The cross slope of walking surfaces must not be steeper than

             1:48. 2010 ADA Standards 403.3




                                              6
Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 7 of 10



           i) The facility does not provide compliant directional and informational signage to

               an accessible route which would lead to an accessible entrance. 2010 ADA

               Standards 216.6

 16.    Upon in for mat ion and belief t here are ot her current vio lat io ns o f t he AD A
 at Wing Stop. Only upon full inspect ion can all vio lat ions be ident ified.
 According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
 P laint iff’s r epresent at ives pursu ant to Rule 34b of t he Federal Rules of C ivi l
 Procedure.


 17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
 discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
 feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
 ADA st ill exist and have not been remedied or alt ered in such a way as t o
 effect uat e compliance wit h t he provis io ns of t he ADA.


 18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
 t he Defendant s were required t o make t he est ablishment a place o f public
 acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
 of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


 19.    The P la int iff has been obligat ed t o ret ain t h e under signed counsel for t he
 filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
 att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
 U.S.C. §12205.


 20.    Pursuant to 42 U.S.C. §12188, t his Court is ves t ed wit h t he aut hor it y t o
 grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
 to make t hem readily accessible and useable by individuals wit h disabilit ies t o
 t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
 requisit e modificat io ns ar e co mplet ed.

                                                7
Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 8 of 10



 REQUEST FOR RELIEF
 WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
 request s t he fo llo wing injunct ive and declarat ory relief:


 21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
 and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


 22.     That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
 Subject Facilit y t o make it accessible to and usable by individuals wit h
 disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


 23.     That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
 evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
 wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
 undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


 24.     That t his Honorable Court award reasonable at torney's fees, all cost s
 ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
 su it , to t he P laint iff; and


 25.     That t his Honorable Court award such ot her and furt her r elief as it deems
 necessar y, just and proper.

 Dat ed t his August 07, 2019.

 Respect fully submit t ed by:
 Ronald E. Stern
 Ronald E. St ern, Esq.
 Flor ida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallanda le Beach Boulevard, Suit e 503
 Hallandale Beach, Flor ida 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 At t orney for P laint iff, RENZO BARBERI

                                               8
Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 9 of 10



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

 RENZO BARBERI,

               P laint iff,

               vs.

 BAM FOOD SERVICE, LLC, a Florida
 Limited     Liability   Company      d/b/a
 WINGSTOP and NEW GALA BUILDING,
 LLC, a Florida Limited Liability Company,

           Defendant s.
 _______________________________/

                              CERTIFICATE OF S ERVICE

        I HEREBY CERTIFY t hat on August 07, 2019, I elect ronically filed t he
 Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
 using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
 ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
 att ached Ser vice List in t he manner specified via Ser vice of Process by an
 aut hor ized Process Ser ver, and t hat al l fut ure pleadings, mot io ns and document s
 will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
 by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
 to receive elect ronically Not ices o f E lect ronic Filing .

 By: Ronald E. Stern
 Ronald E. St ern, Esq.
 Flor ida Bar No.: 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallanda le Beach Boulevard, Suit e 503
 Hallandale Beach, Flor ida 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 At t orney for P laint iff RENZO BARBERI




                                              9
Case 1:19-cv-23290-JLK Document 1 Entered on FLSD Docket 08/07/2019 Page 10 of 10



                                     SERVICE LIS T:

      RENZO BARBERI, P laint iff, vs. BAM FOOD SERVICE, LLC, a Florida Limited
    Liability Company d/b/a WINGSTOP and NEW GALA BUILDING, LLC, a Florida Limited
                                   Liability Company

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


  BAM FOOD SERVICE, LLC d/b/a WING STOP

  REGIS TERED AG ENT:

  KRISTIN D. CAMPBELL, PA
  17113 MIRAMAR PARKWAY
  #173
  MIRAMAR, FL 33027

  VIA PROCESS SERVER


  NEW GALA BUILDING, LLC

  REGIS TERED AG ENT:

  NG, MANWARD
  1140 NE 163RD STREET
  SUITE 28
  NORTH MIAMI BEACH, FL 33162

  VIA PROCESS SERVER




                                              10
